United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-2982
                     ___________________________

                          Anthony Wayne Marshall

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 Karen Grant, LPN, Faulkner County Detention Center Unit 2; Monte Munyan,
  LPN, Faulkner County Detention Center Unit 2; Scott Huffman, Lieutenant,
                 Faulkner County Detention Center Unit 2

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                            Submitted: May 9, 2018
                             Filed: May 14, 2018
                                [Unpublished]
                                ____________

Before WOLLMAN, BOWMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.
      Anthony Marshall, who was formerly confined at the Faulkner County
Regional Detention Center, appeals following the district court’s1 adverse grant of
summary judgment in his pro se 42 U.S.C. § 1983 action. Having jurisdiction under
28 U.S.C. § 1291, this court affirms.

      After careful review of the record and the parties’ arguments on appeal, this
court concludes that the district court properly granted summary judgment. See
Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (grant of summary judgment is
reviewed de novo; record is viewed in light most favorable to nonmoving party).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Beth M. Deere, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
                                        -2-